Case 1:18-cr-00177-SEB-TAB Document 58 Filed 10/05/20 Page 1 of 8 PageID #: 207




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
       v.                                   )       Cause No. 1:18-cr-0177-SEB-TAB
                                            )
BRIAN NORDBY,                               )                              - 01
                                            )
                      Defendant.            )



                           REPORT AND RECOMMENDATION

       On September 10, and October 1, 2020, the Court held hearings on the Petition for

Warrant or Summons for Offender Under Supervision filed on June 10, and July 9, 2020.

Defendant Brian Nordby appeared in person with his appointed counsel Joseph Cleary. The

government appeared by Pamela Domash, Assistant United States Attorney. U. S. Parole and

Probation appeared by Officer Ross Carothers.

       The Court advised Defendant of his rights and provided him with a copy of the petition.

Defendant orally waived his right to a preliminary hearing. After being placed under oath,

Defendant admitted violation number 2. [Docket No. 43.] Government orally moved to

withdraw the remaining violation, which motion was granted by the Court.
Case 1:18-cr-00177-SEB-TAB Document 58 Filed 10/05/20 Page 2 of 8 PageID #: 208




The allegations to which Defendant admitted, as fully set forth in the petition, are:




       Violation
       Number          Nature of Noncompliance


           2           “You must not commit another federal, state or local crime.”

                       On June 29, 2020, the Indianapolis Fire Department responded to a
                       vehicle fire. The vehicle belonged to Danelle Loyd, the offender's
                       estranged girlfriend, and was a total loss. Fire Department Investigators
                       suspected arson as the front and rear of the vehicle were severely burned,
                       but not the passenger compartment. Police were advised the offender was
                       on Location Monitoring with GPS through Marion County Corrections for
                       pending Kidnapping and Confinement charges (49G03-2005-F5-016944).
                       GPS mapping reflected the offender was at the scene at the time of the
                       fire. Mr. Norbdy was interviewed by phone and initially denied being near
                       the area of the fire. Once confronted with the GPS evidence, he admitted
                       to driving by the vehicle but denied setting it on fire.

                       On or about June 30, 2020, the offender allegedly cut off his GPS
                       transmitter. A violation was filed by Marion County Community
                       Corrections and warrant was issued. Mr. Nordby was arrested on July 3,
                       2020, and remains in custody.

                       Formal charges of Arson, a level 6 felony, and Invasion of Privacy, a class
                       A misdemeanor, where filed on July 6, 2020 (49G03-2007-F6-021097).

       The parties stipulated that:

               (a)     The highest grade of violation is a Grade A violation.

               (b)     Defendant’s criminal history category is IV.

               (c)     The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 24 to 30 months’ imprisonment.

       The parties jointly recommended a sentence of 18 months with supervised release to

follow. Defendant requested placement at FCI Terre Haute or a facility closest to Indianapolis,

Indiana.

                                                 2
Case 1:18-cr-00177-SEB-TAB Document 58 Filed 10/05/20 Page 3 of 8 PageID #: 209




        As discussed on the record, and as more fully explained below, the Magistrate Judge

finds a sentence of 18 months insufficient based upon the factors set forth at 18 U.S.C. §

3553(a). Defendant's supervised release required that he not commit another crime while on

release. Nevertheless, Defendant's probation officer filed two petitions against him alleging a

pattern of criminal conduct designed to terrorize and intimidate his estranged girlfriend. The

first petition [Filing No. 37] alleges Defendant was arrested following a May 21, 2020, domestic

dispute with his girlfriend, who alleged he hit her multiple times while driving home with her

from a bar. The first petition indicates Defendant stated he only put his hand on the victim to get

her to quit trying to jump out of the vehicle, and that Defendant claims the victim was slamming

her own head into the car's dashboard. As a result of that incident, Defendant faces state court

charges of criminal confinement, kidnapping, domestic battery, and battery resulting in bodily

injury, and the state court issued personal protection orders for the victim and her parents.

        The second petition [Filing No. 43], to which Defendant admitted, alleges that about a

month later on June 29, 2020, Defendant's girlfriend's car was the subject of an arson and was a

total loss. GPS mapping indicated that Defendant was at the scene of the fire at the time of the

fire. Defendant was interviewed about the incident and initially denied being near the area of the

fire. However, when confronted with the GPS evidence of his proximity to the fire, Defendant

admitted to driving by the vehicle, though he denied setting it on fire. Then on June 30,

Defendant cut off his GPS transmitter. He faces state court arson and invasion of privacy

charges as a result of the car fire.




                                                 3
Case 1:18-cr-00177-SEB-TAB Document 58 Filed 10/05/20 Page 4 of 8 PageID #: 210




       As the foregoing reveals, despite the fact that Defendant was facing state court charges,

was the subject of personal protection orders, and was on federal supervised release, Defendant

continued to engage in conduct designed to terrorize and intimidate his estranged

girlfriend. While Defendant's admission to the allegations in the second petition do not

constitute an admission to arson, the Court is not required to ignore the obvious. And it is

obvious that any sentence imposed must reflect the seriousness of the circumstances and promote

adequate deterrence. In the Magistrate Judge's view, a sentence of 18 months falls short. The

guideline range based upon Defendant's admissions and stipulations is 24-30 months. Under the

circumstances here, 24 months is the maximum statutory sentence. That is the appropriate

sentence. A below-guideline range is simply not adequate for the reasons set forth.

       Moreover, the Court also departs from the parties' recommendation by agreeing with the

Probation Officer that the conditions of Defendant's supervision should be modified to prohibit

him from having any contact with his estranged girlfriend during the remainder of his supervised

release. Finally, the Magistrate Judge agrees with Defendant's request to recommend placement

at Terre Haute.

       For these reasons, the Magistrate Judge, having considered the factors in 18 U.S.C. §

3553(a), finds that the Defendant violated the conditions in the petition, that his supervised

release should be revoked, and that he should be sentenced to the custody of the Attorney

General or his designee for a period of 24 months with supervised release to follow. In addition

to the mandatory conditions of supervision, the following conditions of supervised release will

be imposed:

   1. You shall report to the probation office in the judicial district to which you are released
      within 72 hours of release from the custody of the Bureau of Prisons. Justification: This
      condition is an administrative requirement of supervision.



                                                 4
Case 1:18-cr-00177-SEB-TAB Document 58 Filed 10/05/20 Page 5 of 8 PageID #: 211




   2. You shall report to the probation officer in a manner and frequency directed by the court
      or probation officer. Justification: This condition is an administrative requirement of
      supervision.

   3. You shall permit a probation officer to visit you at a reasonable time at home, or another
      place where the officer may legitimately enter by right or consent, and shall permit
      confiscation of any contraband observed in plain view of the probation officer.
      Justification: This condition will assist the probation officer in monitoring the offender
      for protection of the community.

   4. You shall not knowingly leave the judicial district without the permission of the court or
      probation officer. Justification: This condition is an administrative requirement of
      supervision.

   5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
      Amendment privilege. Justification: This condition is an administrative requirement of
      supervision.

   6. You shall not meet, communicate, or otherwise interact with a person you know to be
      engaged, or planning to be engaged, in criminal activity. You shall report any contact
      with persons you know to be convicted felons to your probation officer within 72 hours
      of the contact. Justification: This condition is aimed at reducing the risk of recidivism and
      for protection of the community.

   7. You shall reside at a location approved by the probation officer and shall notify the
      probation officer at least 72 hours prior to any planned change in place or circumstances
      of residence or employment (including, but not limited to, changes in who lives there, job
      positions, job responsibilities). When prior notification is not possible, you shall notify
      the probation officer within 72 hours of the change. Justification: This condition will
      assist the probation officer in monitoring the offender for protection of the community.

   8. You shall not own, possess, or have access to a firearm, ammunition, destructive device
      or dangerous weapon. Justification: This condition will assist the probation in
      monitoring the offender for protection of the community and is a requirement pursuant to
      federal law.

   9. You shall notify the probation officer within 72 hours of being arrested, charged, or
      questioned by a law enforcement officer. Justification: This condition is an administrative
      requirement of supervision.

   10. You shall maintain lawful full-time employment, unless excused by the probation officer
       for schooling, vocational training, or other reasons that prevent lawful employment.
       Justification: This condition will ensure the offender maintains gainful employment and
       aid in reducing recidivism.




                                                5
Case 1:18-cr-00177-SEB-TAB Document 58 Filed 10/05/20 Page 6 of 8 PageID #: 212




   11. You shall not enter into any agreement to act as an informer or a special agent of a law
       enforcement agency without the permission of the court. Justification: This condition is
       aimed at reducing recidivism and to monitor the offender for protection of the
       community.

   12. As directed by the probation officer, you shall notify third parties who may be impacted
       by the nature of the conduct underlying your current or prior offense(s) of conviction
       and/or shall permit the probation officer to make such notifications and/or confirm your
       compliance with this requirement. Justification: This condition is aimed at reducing
       recidivism and for protection of the community.

   13. You shall make a good faith effort to follow instructions of the probation officer
       necessary to ensure compliance with the conditions of supervision. Justification: This
       condition is aimed at reducing the risk of recidivism and for protection of the community.

   14. You shall pay the costs associated with the following imposed conditions of supervised
       release, to the extent you are financially able to pay. The probation officer shall
       determine your ability to pay and any schedule of payment: substance abuse treatment
       and mental health treatment. Justification: This condition will help the offender invest in
       his sobriety and rehabilitation.

   15. You shall participate in a substance abuse or alcohol treatment program approved by the
       probation officer and abide by the rules and regulations of that program. The probation
       officer shall supervise your participation in the program (provider, location, modality,
       duration, intensity, etc.). The court authorizes the release of the pre-sentence report and
       available evaluations to the treatment provider, as approved by the probation officer.
       Justification: This condition will aid in addressing the offenders history of substance
       abuse.

   16. You shall not use or possess any controlled substances prohibited by applicable state or
       federal law, unless authorized to do so by a valid prescription from a licensed medical

      practitioner. You shall follow the prescription instructions regarding frequency and
      dosage. Justification: This condition will aid in addressing the offender’s history of
      substance abuse.

   17. You shall submit to substance abuse testing to determine if you have used a prohibited
       substance or to determine compliance with substance abuse treatment. Testing may
       include no more than 8 drug tests per month. You shall not attempt to obstruct or tamper
       with the testing methods. Justification: This condition will assist in ensuring the offender
       is compliant with a drug-free lifestyle.

   18. You shall not use or possess alcohol. Justification: This condition will aid in ensuring
       compliance with a drug-free lifestyle and the offenders rehabilitation.




                                                6
Case 1:18-cr-00177-SEB-TAB Document 58 Filed 10/05/20 Page 7 of 8 PageID #: 213




   19. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any
       psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that
       impair a person’s physical or mental functioning, whether or not intended for human
       consumption. Justification: This condition will aid in ensuring compliance with a drug-
       free lifestyle and the offenders rehabilitation.

   20. You shall submit to the search by the probation officer of your person, vehicle,
       office/business, residence, and property, including any computer systems and hardware
       or software systems, electronic devices, telephones, and Internet-enabled devices,
       including the data contained in any such items, whenever the probation officer has a
       reasonable suspicion that a violation of a condition of supervision or other unlawful
       conduct may have occurred or be underway involving you and that the area(s) to be
       searched may contain evidence of such violation or conduct. Other law enforcement may
       assist as necessary. You shall submit to the seizure of contraband found by the probation
       officer. You shall warn other occupants these locations may be subject to searches.
       Justification: This condition will assist the probation in monitoring the offender for
       protection of the community.

   21. You shall participate in a mental health treatment program, as approved by the probation
       officer, and abide by the rules and regulations of that program. The probation officer, in
       consultation with the treatment provider, shall supervise participation in the program
       (provider, location, modality, duration, intensity, etc.). You shall take all mental health
       medications that are prescribed by your treating physician. The court authorizes the
       release of the pre-sentence report and available evaluations to the treatment provider, as
       approved by the probation officer.

   22. You shall not engage in any meetings, communications, activities, or visits with the
       victim involved in 49G03-2005-F5-016944 and 49G03-2007-F6-021097 or members of
       the family of said victim without prior approval from the court.

   23. You shall not knowingly enter any bar, tavern, etc. without the permission of the
       probation officer.

   Defendant waived the reading of these conditions of release. In addition to the above-noted

conditions, during his supervision the Defendant is prohibited from contacting Danelle Lloyd.

       The Defendant is to be taken into custody immediately pending the District Judge’s

action on this Report and Recommendation. The Magistrate Judge will make a recommendation

of placement at FCI Terre Haute or a facility closest to Indianapolis, Indiana.




                                                 7
Case 1:18-cr-00177-SEB-TAB Document 58 Filed 10/05/20 Page 8 of 8 PageID #: 214




       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties have fourteen days after being served a copy of this Report

and Recommendation to serve and file written objections with the District Judge.




       Date: 10/5/2020



                                         _______________________________
                                        Tim A. Baker
                                        United States Magistrate Judge
                                        Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                                8
